McLaughlin, J.:
This appeal is from an order denying a motion for judgment on the pleadings.
The action was brought to recover rent alleged to be due for the month of April, 1915, and the questions presented are the same as those considered in Halbe v. Adams, No. 1 (172 App. Div. 186), decided herewith.
For the reasons stated in the opinion in that case the order here appealed from is affirmed, with ten dollars costs and disbursements.
Clarice, P. J., Smith and Davis, JJ., concurred; Dowling, J., dissented.
Order affirmed, with ten dollars costs and disbursements.